 IIn the Matter ofCONSUMERSPOWER COMPANYandINTERNATION ALBROTHERHOODOF ELECTRICAL WORKERS, A. F. L., LOCAL UNION B-876Case No. 7-R-1599.-Decided May 5, 194431r., Harold A. Crane field,for the Board.IMr. Wm. R. Roberts,of Jackson, Mich., for the Company.Mr. M. Thomas Ward,of Grand Rapids, Mich., for the AFL.Maurice SugarandErnest Goodman,'by Mr. Ernest Goodman;ofDetroit, Mich., for the CIO.,Mr. Seymour J. Spelman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Brotherhood of Electri-calWorkers, A. F. L., Local Union B-876, herein called the AFL,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Consumers Power Company, Jackson,Michigan, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeCharlesW. Schneider, Trial Examiner. Said hearing was held atDetroit,Michigan, on March 7, 1941. The Company, the AFL, and,'UtilityWorkers Organizing Committee, CIO, herein called the CIO,appeared and participated.All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner reserved rulingon the motion of the CIO to dismiss the petition on the ground that(1) theprima facieshowing of representation made by the AFL is in-sufficient, and (2) a contract between the CIO and the Company con--stitutes a bar to this proceeding.For reasons set forth below, the mo-tion is hereby -denied.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.56 N. L.R. B., No. 64.313 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACTL THE BUSINESSOF THE COMPANYThe Company stipulated that the findings of the Board inMatter. of-Consumers Power Company,9 N. L. R. B. 701, affirmed, 113 F. (2d).38 (C. C. A. 6), respecting the operations of the Company, be, and theyhereby are, incorporated by reference in the present record. It was fur-ther stipulated that, except for a substantial diminution in the pro-duction of gas, the Company is now conducting its business substan-tially as described in the aforesaid decision.4Accordingly, we find that the Company is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDInternationalBrotherhood of ElectricalWorkers, Local UnionB-876, affiliated with the American Federation of, Labor, is a labororganization admitting to membership employees of the Company.UtilityWorkers Organizing Committee,affiliated with the Congressof Industrial Organizations,isa labor organization admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn September 29, 1943, the AFL notified the Company that it repre-sented a majority of the employees in the alleged appropriate unit, andrequested recognition as their exclusive representative.The Companyrefused the request on the ground that it was under contract with theCIO and was under a continuing obligation to deal with the CIO as therepresentative of the aforesaid employees.,On December 5, 1942, the Company and the CIO executed a contract,newal from year to year thereafter in the absence of a written noticeserved by either party upon the other stating a desire to amend or ter-minate, the agreement, at least 30 days prior to any expiration, date.This contract also provided that employees who were then or there-after became members of the CIO, should be required to maintain suchmembership; and further provided*fhat employees thereafter-hiredshould become union members within 30 days after hiring.On Sep-tember 14,1943, the CIO notified the Company that it desired to discussamendments to the contract.Thereafter, the parties met in bar-gaining conferences, and on October 28, 1943, they 'signed a new con-tract, effective November 1, 1943, terminable November 1, 1944, and-i kCONSUMERS, POWER COMPANY-315containing substantially the same automatic renewal and union mem-bership requirements as the 1942 contract.The CIO contends that this new agreement constitutes a bar to apresent determination of representatives.The contention is with-out merit, for the AFL asserted its claim prior to the automatic re-newal date of the 1942 agreement, and prior to the effective date of the1943 agreement.A statement of a: Field Examiner of the Board, introduced in evi-dence. at the hearing, shows that the AFL submitted 641 authorizationcards, of which 602 bore names of employees on the Company's payroll of October 1, 1943, which contained the names of 2,019 employeesin the alleged appropriate, unit.Of these 602 cards, 307 were submitted and bore-dates prior to November 1, 1943, the effective date ofthe CIO's contract; and 295 were submitted-after November 1.TheCIO contends that the 295 cards submitted after November 1, 1943should not be considered, since they were not submitted within a rea-sonable time after the filing of the petition; and that therefore theAFL has not made-a sufficientprima facieshowing'of representation.However, even if it be assumed that the 295 cards were submitted toolate-for consideration, we find that the 307 cards submitted prior toNovember 1, constitute a sufficient showing, in view of the fact that theCompany and the CIO are and have been parties to modified closed-shop contracts, as described above.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.-11IV. THE APPROPRIATE UNITThe parties stipulated that the following unit is appropriate : allthe employees of the Company except general and assistant generalforemen, plant supervisors, and other supervisory employees (exceptas expressly included below'), office employees, office building janitorsand watchmen, plant watchmen, collectors, connected load inspectors,electrical,mechanical, and civil engineers, efficiency men, and juniorengineers, draftsmen, surveyors, chemists, architects, temporary em-ployees hired for specific jobs and for not more than 6 months, part-time local servicemen, and local servicemen who do not performmechanical work in the regular course of employment, and storekeep-erswith supervisory power who do not ordinarily do mechanicalwork; but including outside crew foremen, watchmen other than' thoseexcluded above, load dispatchers, meter readers and bill distributors,plant, janitors, and storekeepers other than those excluded above.'SeeMatter of The Champion Mach,ne and Forging Lompany,53 N. L R. B. 934. 316DECISIONSOF NATIONAL LABORRELATIONS BOARDThis unit is- the same as that provided for, in the 1942 and. 1943 agree-ments.Except as discussed below, we are of the opinion, and find,that the stipulated unit is appropriate for the purposes of collectivebargaining.-The parties agreed to include outside crew foremen in the unit..The record shows that the Company employs approximately 60 ofthese foremen and that they are in charge of crews comprising,4 to10 men. They are responsible for the work performed by the menin their crew and their 'recommendations with respect to the dis-ciplining of these men are given weight. In two previous decisions,the Board found these employees of the Company to be supervisorsand excluded, them from the appropriate unit 2' The record showsthat the duties of the outside crew'foremen have not changed in anymanner since our decisions in the aforesaid cases, and We shall there-fore exclude these employees from the unit.We find that all the employees of the Company, except general andassistant general foremen, plant supervisors, and other supervisoryemployees, office employees, office building janitors and watchmen,plant watchmen, collectors, connected load inspectors, electrical, me-chanical, and civil engineers, efficiency men, and junior engineers,draftsmen, surveyors, chemists, architects, temporary employees hiredfor specific jobs and for not more than 6 months, part-time local serv-icemen, and local servicemen who do not perform mechanical workin the regular course of employment, and storekeepers with super-visory power who do not ordinarily do mechanical work, and outsidecrew foremen, ,but including watchmen other than those excludedabove, load" dispatchers, meter readers, and bill distributors, plantjanitors, and storekeepers other than those'excluded above, and ex-cluding all or any other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-2of Consumer'sPower Company,10 N L R. B. 780(November 1938) and 25N L. R B 280 (July 1940). The fact; that in 1942, upon a Stipulation for Certification uponConsent Election, the Board certified the CIO in the stipulated unit which included outsidecrew foremen,does not preclude our finding herein that these employees should be excludedfrom the unit,since we made no finding with respect to appropriate unit in the aforesaidcertification. CONSUMERS POWER COMPANY'317roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations. and - additions set fotth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Consumers PowerCompany, Jackson, Michigan,an election by secret ballot shall be,conducted as early as possible,but 'not later than thirty(30) daysfromthe date of this Direction,under the direction and supervisionof the Regional Director for the Seventh Region, acting in this matteras agent for the National Labor Relations Board and subject to Article,III, sections 10 and 11, of said Rules and Regulations among theemployees in the unit found appropriate in Section IV, above, whowere employed during thepay-rollperiod immediately preceding-the date of this Direction, including employees who did not workduring said pay-roll period becausetheywere ill or on vacation ortemporarily laid off and including employees in the armed forces ofthe United States who present themselves in person at the polls, but.excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election,to determine whether they desire to be represented byInternational Brotherhood of ElectricalWorkers,A. F., L., Local .Union B-876, or byUtilityWorkers Organizing Committee,CIO, forthe purposes of collective bargaining,or by neither.